NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARIA E. GARZA,
Clairnant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respon.dent-Appellee.
2012-7073
Appea1 from the United States C0urt of Appeals for
Veterans Claims in 11-0277, Judge D0na1d L. Ivers.
ON MOTION
0 R D E R
Maria E. Garza moves for leave to proceed in forma
pauperiS.
Upon consideration there0f,
IT ls ORDERED THAT:

GARZA V. DVA 2
The motion for leave to proceed in forma pauperis is
granted
FoR THE COURT
FEB 2 1 2012
/s/ J an Horbal_v
Date J an Ho:rba1y
Clerk
cc: 1\/Iaria E. Garza
Jeanne E. Davids0n, Esq. '
FlLED
321 u.s. couni eFAvPEALs1=0R
ms penson macon
FEB 212U12
f .1ANHonaALv
. cLEa\<